WICKES, J.—
The first exception filed to the ratification of the sale of the mortgaged property on behalf of the purchaser, is because the petition upon which the sale was decreed, was filed by Mrs. *317Hurley, a married woman, without giving her husband, or by her next friend,
It is admitted the money loaned by her, and to secure which the mortgage was given, came by inheritance and was not tlie result of her own “skill, industry or personal labor.”
The 7th section, Article 45, of the Code, confers the right to sue in any of the Courts of law or equity of this State, upon married women who acquire property, as described in the statut e, and it was at one time a mooted question as to whether under its broad language, it did not confer the right in all cases. The Court of Appeals, however, in Wolf vs. Banereis, 72 Md. 484, has so construed the meaning of the proviso, that it is limited to cases in which the property in controversy is the result of “the business, occupation or enterprise” in which she is allowed to engage, and extends no further.
Her common law disability still remains as to other proceedings, and as she, the plaintiff in this case, has failed to comply with it, the first exception must be sustained. The second and third exceptions were abandoned.
Decree accordingly.